FILED
                           NOT FOR PUBLICATION                              MAR 16 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10307

              Plaintiff-Appellee,                D.C. No. 4:14-cr-00095-JGZ

 v.
                                                 MEMORANDUM*
LAWRENCE GONZALEZ, Jr.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      SILVERMAN, W. FLETCHER, and OWENS, Circuit Judges.

      Lawrence Gonzalez, Jr., appeals from the revocation of supervised release

and the 12-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Gonzalez’s counsel has filed a brief stating that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record.

      Because Gonzalez has fully served his sentence and is not subject to a term

of supervised release, we dismiss this appeal as moot. See Spencer v. Kemna, 523
U.S. 1, 14 (1998); United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                  16-10307